DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comments
	For the record, the following is noted:
	Claim 5 recites a “second mode,” but lacks recitation of a first mode.
	Claim 7 recites a “third mode,” but lacks recitation of a first mode or a second mode.
	Claim 8 recites a “fourth mode,” but lacks recitation of first through third modes.
	Claim 10 recites a “fifth mode,” but lacks recitation of first through fourth modes.
	Claim 11 recites a “sixth mode,” but lacks recitation of first through fifth modes.
	Claim 12 recites a “seventh mode,” but lacks recitation of first through sixth modes.
	Claim 13 recites an “eighth mode,” but lacks antecedent basis for first through seventh modes.
	Claim 14 recites a “ninth mode,” but lacks recitation of first through eighth modes.
	Claim 15 recites a “tenth mode,” but lacks recitation of first through ninth modes.
	Claim 16 recites an “eleventh mode,” but lacks recitation of first through tenth modes.
	While these claims lack recitations of the intervening modes, the number labeling corresponds to the descriptions of the modes in the disclosure.  As such, the numberings serve to differentiate the various modes, and help to make the claims clearer.  One of ordinary skill in the art would have no problem understanding the scope of the claims despite the lack of previous modes in the respective above listed claims, and is in fact aided by the differentiation.  As such, the lack of recitation of previous modes within the respective claims is not considered to render the claims indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The limitation “high-voltage battery core” is recited at multiple locations throughout the claims.  The term “high-voltage” is a relative term, the metes and bounds of which are not clearly established in the disclosure, thus rendering the scope of the claims indefinite.

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:   Oh et al. (US 2019/0176571 A1) constitutes the closest prior art.  As per independent claim 1, Oh et al. discloses a thermal management system for a vehicle, the thermal management system comprising: a battery line 10, through which cooling water flows, having a first pump 710 and connecting a first radiator 610 and a high-voltage battery core 100 to each other for exchanging heat therebetween; a refrigerant line 20, through which a refrigerant circulates, having a compressor 210, an expansion valve (para. 0044), a condenser 230, and an 
However Oh does not teach details regarding a first battery cooling line diverging from a downstream side of the cooling core of the interior cooling line, connected to an upstream side of the high-voltage battery core of the battery line, and having a cooling control valve controlling whether to allow cooling water, which has passed through the cooling core, to flow into the high-voltage battery core; and a first battery heating line diverging from a downstream side of the heating core of the interior heating line, connected to an upstream side of the high-voltage battery core of the battery line, and having a heating control valve controlling whether to allow cooling water, which has passed through the heating core, to flow into the high-voltage battery core.

Cited Prior Art
The following references not discussed above are considered pertinent to Applicant’s disclosed invention.
	Oh et al. (US 2020/0353796 A1) has common inventors and relates to an alternative thermal management system for a vehicle.
	Lee et al. (US 2019/0308491 A1) also has common inventors and relates to a combined battery cooling and vehicle heating system.
	Kim (US 2019/0168578 A1) teaches an alternative vehicle climate management system (see Fig. 2; etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC E NORMAN/Primary Examiner, Art Unit 3763